TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00276-CV
NO. 03-10-00277-CV
NO. 03-10-00278-CV


Texas State Board of Public Accountancy, Appellant

v.

Carl Bass, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-09-000051, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


O R D E R
PER CURIAM
	The appellants filed an agreed motion to consolidate the appeals in cause numbers
03-10-00276-CV, 03-10-00277-CV, and 03-10-00278-CV for the purpose of record preparation,
briefing, and argument.  We grant the motion and order the trial court clerk and court reporter to
prepare only a single record in cause number 03-10-00276-CV for use in all three of the cause
numbers.  The parties shall file a single set of briefs for all three cases.  
	Ordered July 9, 2010.  

Before Chief Justice Jones, Justices Puryear and Pemberton